11-2759-ag
         Chen v. Holder
                                                                                       BIA
                                                                               A078 387 919
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 13th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                DEBRA ANN LIVINGSTON,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ZHEN YU CHEN,
14                Petitioner,
15
16                        v.                                    11-2759-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Richard M. Evans, Assistant
28                                     Director; Brooke M. Maurer, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Zhen Yu Chen, a native and citizen of the People’s

 6   Republic of China, seeks review of a June 10, 2011, decision

 7   of the BIA denying his motion to reopen.      In re Zhen Yu

 8   Chen, No. A078 387 919 (B.I.A. June 10, 2011).     We assume

 9   the parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of Li’s motion to reopen for

12   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006).     When, as here, the BIA considers relevant

14   evidence of country conditions in evaluating the motion to

15   reopen, we review the BIA’s factual findings under the

16   substantial evidence standard.      See Jian Hui Shao v.

17   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

18       An alien may file only one motion to reopen and must do

19   so within 90 days of the agency’s final administrative

20   decision.     8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R.

21   § 1003.2(c)(2).     Although Chen’s motion was indisputably

22   untimely because it was filed more than three years after

23   the agency’s final order of removal, see 8 U.S.C.

                                     2
 1   § 1229a(c)(7)(C)(i), there is no time limitation for filing

 2   a motion to reopen to apply or reapply for asylum if it is

 3   “based on changed country conditions arising in the country

 4   of nationality or the country to which removal has been

 5   ordered, if such evidence is material and was not available

 6   and would not have been discovered or presented at the

 7   previous proceeding.”     8 U.S.C. § 1229a(c)(7)(C)(ii); see

 8   also 8 C.F.R. § 1003.2(c)(3)(ii).    Here, the BIA did not

 9   abuse its discretion in finding that Chen failed to

10   establish such circumstances based on his newly-commenced

11   practice of Christianity in the United States.     See Li Yong

12   Zheng v. U.S. Dep’t of Justice, 416 F.3d 129, 130-31 (2d

13   Cir. 2005) (explaining that a change in “personal

14   circumstances in the United States” did not constitute a

15   change in country conditions excusing the filing deadline

16   for motions to reopen).

17       Moreover, the BIA did not abuse its discretion in

18   finding that Chen failed to establish a material change in

19   country conditions as required to except his motion from the

20   time limitation, as the record evidence reflected merely a

21   continuation of conditions that existed prior to Chen’s 2005

22   hearing.   See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.


                                     3
 1   § 1003.2(c)(3)(ii); Matter of S-Y-G-, 24 I. & N. Dec. 247,

 2   253 (BIA 2007)   (noting that in evaluating evidence of

 3   changed country conditions, the BIA “compare[s] the evidence

 4   of country conditions submitted with the motion to those

 5   that existed at the time of the merits hearing below”).

 6   Indeed, the BIA, referencing the U.S. State Department and

 7   organizational reports and newspaper articles in the record,

 8   reasonably found that this country conditions evidence did

 9   not indicate an intensification in the persecution of

10   unregistered Christians in China since Chen’s 2005

11   proceedings, but rather reflected an ongoing policy of

12   repression, harassment, and mistreatment of unsanctioned

13   religious worship.   See 8 U.S.C. § 1229a(c)(7)(C)(ii); see

14   also 8 C.F.R. § 1003.2(c)(3)(ii); See Siewe v. Gonzales, 480

15   F.3d 160, 167 (2d Cir. 2007) (“where there are two

16   permissible views of the evidence, the fact finder’s choice

17   between them cannot be clearly erroneous.”).

18       Finally, given the BIA’s explicit references to the

19   documentation submitted with the motion to reopen, a

20   reasonable fact-finder would not be compelled to conclude

21   that the BIA ignored any of Chen’s evidence.   See Xiao Ji

22   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d

23   Cir. 2006)(holding that the BIA is not required to

                                   4
 1   “expressly parse or refute on the record each individual

 2   argument or piece of evidence offered by the petitioner” as

 3   long as it “has given reasoned consideration to the

 4   petition, and made adequate findings”).    Accordingly, the

 5   BIA did not abuse its discretion by denying Chen’s motion.

 6   See Ali, 448 F.3d at 517.

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot. Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                    5